DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 7, 8, filed 04/27/2022, with respect to claims 1 - 20 have been fully considered and are persuasive.  The rejection of claims 1 – 20 under 35 U.S.C 103 has been withdrawn. 
Applicant argues that the prior art made of record does not teach determining a user group model to assign to the user from the plurality of user group models based on the comparison of the one or more extracted features from the received audio data and the features associated with the plurality of user group models; specifying one or more menu options provided to the user related to the discernable characteristic of the speech and responsive to assignment of the user to the user group model; generating a response to the query or request with at least one of the one or more menu options (Amendment, pages 7, 8).
Allowable Subject Matter
3.	Claims 1 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
	Applicant teaches (comparing the one or more extracted features from the audio data to features associated with a plurality of user group models; determining a user group model to assign to the user from the plurality of user group models based on the comparison of the one or more extracted features from the received audio data and the features associated with the plurality of user group models; specifying one or more menu options provided to the user related to the discernable characteristic of the speech and responsive to assignment of the user to the user group model; generating a response to the query or request with at least one of the one or more menu options; generating audio data for the response based on the determined user group model for the user; providing the generated responsive audio data to the user.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658